DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is issued to correct the numbering  and dependencies of claims from the previous action mailed 8/24/2022.
According to the amendment presented by the applicant on 8/8/2022, the pending claims are 1-2, 5-9, 11-12, 14-18 and 20 and claims 3-4, 10, 13 and19 were cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please replace the current claims with the amended claims below:
--1.	(Currently Amended)  A computer-implemented method for managing a dialog, the method comprising:   
initiating, by a dialog system, a dialog session; 
receiving, by the dialog system, a first speech input;
detecting, by the dialog system, a pause in the first speech input indicative of completion of a first spoken utterance;
determining, by the dialog system based on the first spoken utterance, a stopping condition for the dialog session, wherein the stopping condition indicates a first time value by which the dialog session is to be extended;
generating, by the dialog system, a response based on the first speech input; 
outputting, by the dialog system, the response;
determining, by the dialog system, that the stopping condition for the dialog session is not met, wherein generating and outputting the response is performed prior to determining that the stopping condition is not met; [[and]]
responsive to determining that the stopping condition is not met, extending the dialog session by at least the first time value indicated by the stopping condition;
receiving, by the dialog system, a second speech input;
based upon the second speech input and the first speech input, determining, by the dialog system, that the second speech input is not relevant to the first speech input; and
disregarding, by the dialog system, the second speech input.
2.	(Original)  The method of claim 1, further comprising:
determining, by the dialog system, that the dialog session is in a particular state, of a plurality of configured states,
wherein the dialog system determines the stopping condition for the dialog session based on the determined state.
3. – 4. 	   (Canceled).
5. 
receiving, by the dialog system, a third speech input;
detecting, by the dialog system, a second pause in the third speech input indicative of completion of a second spoken utterance; and
determining, by the dialog system based on the second spoken utterance, a second stopping condition for the dialog session, wherein the second stopping condition indicates a second time value by which the dialog session is to be extended.
6. 
identifying, by the dialog system, an intent based on the first speech input and the third speech input.
7. 
generating, by the dialog system, a second response based on one or more of the first speech input or the third speech input; and
outputting, by the dialog system, the second response. 
8. 
subsequent to outputting the response, determining, by the dialog system, that the second stopping condition is met; and
terminating, by the dialog system, the dialog session.
9. 
the dialog system determines the second stopping condition based upon one or more of: a length of the pause, the first speech input, or the third speech input.
10. 
detecting a wake word; or
detecting interaction with a start button.

10.      (Canceled)
11. 	(Currently Amended)  A non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors for managing a dialog, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
initiating a dialog session; 
receiving a first speech input;
detecting a pause in the first speech input indicative of completion of a first spoken utterance;
determining, based on the first spoken utterance, a stopping condition for the dialog session, wherein the stopping condition indicates a first time value by which the dialog session is to be extended;
generating a response based on the first speech input; 
outputting the response;
determining that the stopping condition for the dialog session is not met, wherein generating and outputting the response is performed prior to determining that the stopping condition is not met; and
responsive to determining that the stopping condition is not met, extending the dialog session by at least the first time value indicated by the stopping condition;
receiving a second speech input;
based upon the second speech input and the first speech input, determining that the second speech input is not relevant to the first speech input; and
disregarding the second speech input.
12.	(Original)  The non-transitory computer-readable memory of claim 11 , the processing further comprising:
determining that the dialog session is in a particular state, of a plurality of configured states,
wherein the stopping condition for the dialog session is determined based on the determined state.
 13. 	(Canceled)
14. (Currently Amended)  The non-transitory computer-readable memory of claim 12, the processing further comprising:
receiving a third speech input;
detecting a second pause in the third speech input indicative of completion of a second spoken utterance; and
determining, based on the second spoken utterance, second stopping condition for the dialog session, wherein the second stopping condition indicates a second time value by which the dialog session is to be extended.
15. (Currently Amended)  The non-transitory computer-readable memory of claim 11 
identifying an intent based on the first speech input and the third speech input.
16.  (Currently Amended)  A system comprising:
one or more processors;
a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors for managing a dialog, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
initiating a dialog session; 
receiving a first speech input;
detecting a pause in the first speech input indicative of completion of a first spoken utterance;
determining, based on the first spoken utterance, a stopping condition for the dialog session, wherein the stopping condition indicates a first time value by which the dialog session is to be extended;
generating a response based on the first speech input; 
outputting the response;
determining that the stopping condition for the dialog session is not met, wherein generating and outputting the response is performed prior to determining that the stopping condition is not met; and
responsive to determining that the stopping condition is not met, extending the dialog session by at least the first time value indicated by the stopping condition;
receiving a second speech input;
based upon the second speech input and the first speech input, determining that the second speech input is not relevant to the first speech input; and
disregarding the second speech input.
17.  (Original)  The system of claim 16 
determining that the dialog session is in a particular state, of a plurality of configured states,
wherein the determination that the stopping condition is not met is based upon the determined state.
18. (Original)  The system of claim 17, the processing further comprising:
determining that the dialog session is in a particular state, of a plurality of configured states,
wherein the determination that the stopping condition is not met is based upon the determined state.

19.      (Canceled)
20.     (Currently Amended)  The system of claim 17, the processing further comprising:
receiving a third speech input;
detecting a second pause in the third speech input indicative of completion of a second spoken utterance; 
determining, based on the second spoken utterance, a second stopping condition for the dialog session, wherein the second stopping condition indicates a second time value by which the dialog session is to be extended; and
identifying an intent based on the first speech input and the third speech input.[AltContent: textbox ()]--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658